Title: To George Washington from St. John’s Masonic Lodge, Newport, R.I., 1785
From: St. John’s Masonic Lodge, Newport, Rhode Island
To: Washington, George



[c.1785]

The Petition and Request of the master wardens and members of Lodge St Johns in the City of Newport Sheweth that said Lodge was Constituted in the year 1753 by Francis Axnard Esqr.

then Presideing Grand master of north america and that sd Lodge flourished from that time to the breaking out of the late warr, haveing Increas’d to a very Respectable number of the first Characters and Stood equal in reputation to any Lodge upon the Continent when the beauty & harmony of their happy Connnection was Disturbed & finally entirely broken up by the Enemy takeing possession of this Port, which Occasiond such a Distribution of the Officers and members as to render it impractacable for them to Call a Sufficient number together to form a lodge and that the Said lodge from its Respectability had Sufficient Influence to Obtain a Charter from the General Assembly of this State by which they were Incorporated a Body Politick. So Special and uncommon an Indulgence being worthy our Serious attention we Cannot but feel the most anxious desire that the sd lodge of St Johns may be reinstated to its former Powers & Consequence as some woud Suppose the Charter to be Obsolete from its laying So long dormant. his Excellency is hereby informd that the Lodge has lately been revived by the late master Samel Brenton and his former Wardens &c.—but that a doubt shoud not remain on their minds in respect to the Validity of their proceedings in their endeavours to Increase the lodge & for the promotion of love and harmony among its members it is therefore most Sincerely wishd that your Excellency woud Interfere in our behalfs and from your well known Goodness render that assistance to your petitioners as their Case requires. it is wish’d that your Excellency woud Confirm the present master—with Power of Constitutg Lodges within the State⟨s⟩ as was the Power of the former master Robert Jenkins and your Petitioner as in Duty bound will ever pray &c.

               
                  Jeremiah Clark S.
                  }
                  Wardens
                  Samel Brenton master
               
               
                  H.J. Dayton
                  John Handy Secretary
               
            
